Citation Nr: 0013954	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 RO rating decision which, in 
pertinent part, denied the veteran's claim for service 
connection for TMJ syndrome. 

A transcript of the veteran's April 1994 RO hearing is on 
file.

In February 1997, the Board remanded the issue on appeal for 
additional development.  This development has been completed 
and the veteran's claim has been returned to the Board for 
appellate review.  



FINDINGS OF FACT

During service the veteran had an injury resulting in the 
fracture of his skull.  Problems with manipulation of the 
mandible were noted since one month after separation from 
service, and most recently, VA and private physicians have 
indicated that the veteran's TMJ syndrome could be due to his 
inservice injury.  



CONCLUSION OF LAW

By extending the veteran the benefit of the doubt, the Board 
concludes that his TMJ syndrome is due to service.  38 U.S.C. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On his February 1968 examination prior to entrance into 
service, the veteran's mouth was evaluated as normal.  Review 
of the service medical records reveals that the veteran was 
treated in July and August 1970 after falling from a train 
and fracturing the base of his skull.  Service medical 
records do not document complaints or findings regarding the 
veteran's jaw or TMJ syndrome.  On his October 1971 
examination prior to separation, the veteran's mouth was 
evaluated as normal.  

On VA examination in April 1972, it was noted that the 
veteran had a clicking sensation on opening and closing his 
mandible.  On consultation with an oral surgeon it was noted 
that the veteran had a clicking noise on the right side that 
could be felt.  The diagnosis included clicking due to 
sliding of condyle over cartilage.  The physician noted that 
the veteran should try to open without producing the clicking 
sound since this should prevent anymore loosening in the 
attachment of the joint.  

A December 1972 request for determination of dental trauma 
indicated that the veteran was treated in Munich, Germany 
after being involved in a train accident and suffering a 
fractured skull.  It was noted that the veteran's jaw now 
popped when opened a certain amount.  A January 1973 dental 
rating notes missing teeth, but does not refer to jaw 
complaints or a jaw disorder.  


In July 1973, the RO granted service connection for the 
residuals of a skull fracture.  

In November 1993, the veteran submitted a claim for service 
connection for TMJ syndrome due to his in-service head 
injury.  The RO denied that claim in July 1994.  

In his August 1994 Notice of Disagreement, the veteran noted 
that he had TMJ syndrome which was diagnosed and treated at a 
VA facility.  He stated that prior to his in-service skull 
fracture he had no TMJ problems.

VA outpatient treatment records received in January 1995 
indicate that the veteran was treated for TMJ syndrome from 
July 1979 through October 1990.  Records show that the 
veteran underwent evaluation for dental occlusion and was 
issued an appliance or mouth guard to help prevent clenching 
of the teeth at night.

During his April 1995 hearing, the veteran reported that he 
started having clicking of his jaw right after the inservice 
skull fracture in 1970.  The veteran indicated that his 
private dentist, Dr. Pine (sic), stated in the 1970's that 
the veteran had some TMJ problems.  He testified that his TMJ 
symptoms interfered with mastication, prevented him from 
opening his mouth more than one inch wide, and produced pain, 
clicking, and popping in the jaw with motion. 


In February 1997, the Board remanded the issue on appeal for 
additional development.  On remand, the RO sought out 
additional medical records and provided the veteran the 
opportunity to attend a VA examination.  

The additional records from the VA medical center in 
Wilmington, Delaware show that the veteran had treatment for 
TMJ syndrome from July 1989 through January 1995. 

On VA examination in July 1997, it was noted that the veteran 
had a traumatic skull fracture injury in 1970 and that the 
veteran had no apparent TMJ dysfunction before that incident.  
Complaints reportedly included limited opening, with popping 
and clicking at the left TMJ since the incident.  On review 
of the records, the VA physician reported that the veteran 
had undergone conservative TMJ therapy with a night guard 
with no physical therapy evidence in his chart.  It was 
further noted that the veteran had worn the night guard for 
the past 10 years.  Upon examination, the VA dentist found 
that the maximum incisal opening was approximately 50 mm, 
with moderate to severe pop upon opening around the 35 mm 
range.  There was no deviation found to the left or to the 
right upon opening.  It was reported that the veteran had a 
left mandibular excursion of approximately 8 mm and a right 
mandibular excursion of approximately 10 mm.  Pain and 
tenderness were noted on the left pterygoid and left 
sternocleidomastoid muscle.  The examiner's impression was 
that the veteran had an anterior TMJ disc displacement with 
reduction on the left.  The VA dentist reported, "I cannot 
state if this is related to the incident [the skull fracture] 
or not which took place in 1970.  I can very well state that 
it is a possibility." 

In a January 1998 statement, the veteran asserted that other 
than the 1970 fracture, he has had no other injury to his 
head or jaw.  He also stated that physicians have informed 
him that a blow to the head sufficient to fracture the skull 
would also be sufficient to result in TMJ syndrome.  

In a February 1998 letter, the veteran's private dentist, 
John A. Pyne, Jr., D.D.S., stated that the veteran had been a 
patient of his for over 20 years and that over that time the 
veteran has often complained of crepitus with minor pain upon 
opening and closing his jaw.  The dentist indicated that the 
VA hospital had fitted the veteran with a guard in the early 
1990's, but that he continued to have the same symptoms.  Dr. 
Pyne stated that since all of the symptoms were non-existent 
prior to the veteran's 1970 head injury, it was his opinion 
that a blow to the head severe enough to fracture the 
veteran's skull could have caused his TMJ syndrome to arise.  
He elaborated, stating that "the trauma to the head and jaw 
upon being thrown from a moving train, would or could 
certainly cause enough damage to institute TMJ-like 
symptoms."     


Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there 
is no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection, must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, after affording the veteran the 
benefit of the doubt, the Board finds that service connection 
for TMJ syndrome is warranted.

The record shows that the veteran's entrance examination in 
February 1968 revealed no problems with regard to the 
veteran's jaw.  During service, the veteran sustained severe 
trauma to the head when he fell from a train and fractured 
the base of his skull in 1970.  While TMJ syndrome was not 
noted in service medical records or on the veteran's October 
1971 examination prior to separation, clicking and popping of 
the mandible were noted on the April 1972 VA examination 
within a month after separation from service.  Additionally, 
a December 1972 record noted that there was some indication 
of a connection between the popping of the jaw and the 
veteran's 1970 injury. 


As noted above, more recent VA and private physicians have 
diagnosed TMJ syndrome.  While neither the 1972 medical 
records nor the current medical records regarding the 
veteran's TMJ syndrome ever definitively relate the jaw 
disorder to his in-service head injury, the Board finds that 
the evidence appears to indicate that the veteran's TMJ 
syndrome could very well be due to his in-service injury.   

With the service medical records showing the injury involving 
severe trauma to the head and a fractured skull, the medical 
findings within one month after service indicating the 
presence of a clicking and popping problem on movement of the 
mandible, and the most recent VA and private medical opinions 
indicating that the veteran's TMJ syndrome could very well 
have been caused by the in-service injury, the Board finds 
that the record, although not preponderating in support of 
the claim, at least raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


In spite of the lack of a definitive statement from a 
physician linking the most recent symptoms to service, there 
appear to be credible findings tending to show that the in-
service injury that fractured the veteran's skull, led to the 
TMJ syndrome that has continued to this day.  Based upon 
these facts, and giving the benefit of the doubt to the 
veteran, the Board finds that the veteran's TMJ syndrome is 
due to service.   

ORDER

Entitlement to service connection for TMJ syndrome is 
granted.


		
	William Harryman
	Member, Board of Veterans' Appeals



 

